Case: 22-30115      Document: 00516491821         Page: 1     Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 30, 2022
                                  No. 22-30115                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Phyllis J. Leone,

                                                             Plaintiff—Appellant,

                                       versus

   School Board of Caddo Parish; Erin Redden,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:19-CV-309


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The judgment of the district court is AFFIRMED. We find no
   reversible error of law or fact and affirm essentially for the reasons stated in
   the thorough district court opinion.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.